BARHAM, Justice.
Defendants Linkletter and Morris were charged by bill of information with simple burglary, in violation of R.S. 14:62, were subsequently convicted after a jury trial and were each sentenced to nine years’ imprisonment. Seeking reversal of their convictions and sentences, defendants urge numerous bills of exceptions before this Court. A discussion of all but one of the various bills of exceptions urged is unnecessary, in view of the fact that we find merit in Bill of Exceptions No. 2*
Bill of Exceptions No. 2 was reserved when the trial court refused to grant defendants’ motion to quash the information, in view of the State’s refusal to furnish certain information in response to defendants’ request for a bill of particulars. Some of the information sought were answers to the following questions :
What specific intent is alleged by the State of Louisiana to have been the basis for the alleged illegal entry ?
Was a forcible felony or theft committed therein ?
The Court held, in State v. Linkletter, Linkletter, and Morris, 286 So.2d 321 (No. 53,571 on our docket this day), that defendants charged with simple burglary by short form .information were entitled to have the information quashed, since it did not sufficiently inform them of the nature and cause of the offense with which they *331were charged, where the State refused to supply the information to which they were constitutionally entitled by way of answer to their application for a bill of particulars. That holding is similarly applicable and controls here. For a full discussion of the issue, see Linkletter, Linkletter, and Morris, supra.
For the reason stated hereinabove, the defendants’ convictions and sentences are hereby reversed.
SANDERS, C. J., and MARCUS, J., dissent.
SUMMERS, J., dissents with .reasons.

 If the State chooses to re-try the defendants in the instant case, it will wish to note the applicability of our decision in State v. Prieur, 277 So.2d 126 (La.1973) (cited in defendants’ Bill No. 6), regarding the admissibility of evidence of other crimes, to the renewed prosecution of defendants for this offense.